Per Curiam.
We hold that the evidence presented a question of fact which should have been passed upon by the jury as to whether the defendant committed adultery with Eugene J. Smith on the dates and at the places designated in each of the first two questions, and that the trial court erred in directing the jury to answer said questions in the negative. All concur. Judgment and order in so far as it relates to the first two questions reversed upon the law and the order otherwise affirmed, without costs, and a new trial granted upon the first tifco questions certified for submission to the jury.